DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
The application currently includes claims to different inventions, i.e. product and process of using the product. Currently, the claims to separate inventions does not establish a serious search burden on the examiner. However, the examiner reserves the right to restrict the claims if they are amended such that the inventions diverge from each other in scope or any other amendment that would cause examination of the inventions to establish a serious search burden on the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “190” has been used to designate two different elements as shown in Figures 2A and 17A  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "190" and "194" have both been used to designate the same part as best shown in Figures 2A and 3B. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. The examiner recommends the applicant review the specification and drawings for any additional discrepancies regarding the reference numbers and elements in the figures.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,993,747 in view of Landry (U.S. Publication 2004/0138662) and in view of Foley (U.S. Patent 5,792,044). U.S. Patent 10,993,747 discloses a device comprising a passageway device (110 and 120) having a distal end detachably connected to a connecting element, wherein the passageway device defines a passageway capable of extending proximally from a connecting element and wherein the passageway is configured to receive a fixation rod to convey a portion of the fixation rod to a pathology location. U.S. Patent 10,993,747 fails to disclose the device further comprising a connecting element and an illumination device. 
Regarding the device comprising a connecting element, Landry teaches a device (for example see Figure 26) comprising a passageway device, wherein the device further comprises a connecting element, such as a pedicle screw (for example see Figure 31), capable of being connected to the distal end of the passageway device such that the connecting device is coupled to a vertebral body and the passageway device in order to receive a fixation rod at a pathology location. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the device of U.S. Patent 10,993,747 further comprising a connecting element in view of Landry in order to receive a fixation rod at a pathology location. 
Regarding the device comprising an illumination device, Foley teaches a device (for example see Figure 1) comprising a passageway device, wherein the device further comprises an illumination device (50) coupled to the proximal end of the passageway device in order to illuminate a pathology site during surgery. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the device of U.S. Patent 10,993,747 further comprising an illumination device in view of Foley in order to illuminate a pathology site during surgery. 
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 9 and 19 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1 and 11. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Claims 1 and 11 disclose the invention to include a connecting element. Claims 9 and 19 also claim the invention including a connecting element. Therefore, claims 9 and 19 appear to provide duplicate limitations of the device including a connecting element. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 9-17, and 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Landry (U.S. Publication 2004/0138662) in view of Foley (U.S. Patent 5,729,044).
Landy discloses a device (for example see Figures 30-50) comprising a connecting element, such as a pedicle screw (102), capable of being fixed to a pedicle of a vertebra of a spine to define a pathology location adjacent the vertebra, wherein the connecting element is capable of receiving a spinal fixation rod to secure the spinal fixation rod to the connecting element and a passageway device (244) having a distal end capable of attaching to the connecting element. The passageway device defines a passageway (for example see Figure 30) along a longitudinal axis extending proximally from the connecting element (for example see Figure 32), wherein the passageway is configured to receive a spinal fixation rod to convey a portion of the spinal fixation rod to the pathology location (for example see Figures 76A-76D). The passageway device further includes first and second longitudinally oriented blades (see Figures 48 and 49) separated by opposed first and second longitudinal openings configured to receive a spinal fixation rod, wherein the blades are connected on the distal end of the device at on one side of the longitudinal axis (the one side of 244 includes a wall from the opening to the proximal end of 244 that connected to the two blades). The device further comprises a locking screw (106) secured to the connecting element to secure a spinal fixation rod to the connecting element. Landry fails to disclose the device further comprising an illumination device. Foley teaches a device (see Figure 1) comprising a passageway device (20), wherein the device further comprises an illumination device including a fiber optic component (50; column 5 lines 59-65) coupled to the proximal end of the passageway device such that the illumination device is rotatably about a longitudinal axis of the device in order to illuminate a pathology location, i.e. a surgical location, at the distal end of the passageway device. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the device of Landry further comprising an illumination device including a fiber optic component in view of Foley in order to illuminate a pathology location at the distal end of the passageway device. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775